Citation Nr: 0405466	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 30 percent rating for 
tachycardia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


REMAND

The veteran had active service from September 1957 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO rating decision which denied a 
rating in excess of 30 percent for tachycardia.  

In September 2003 the veteran testified at a Travel Board 
hearing at the RO.  He said that he was to be seen for his 
heart problems in a few days by a doctor at the Lake City VA 
Medical Center (VAMC).  He also testified that his heart 
condition was worse than what was noted on the most recent VA 
examination in January 2002.  In the judgment of the Board, 
as part of the duty to assist the veteran with his claim, 
updated treatment records should be obtained and a current VA 
examination should be provided.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should request that the veteran 
provide the names and addresses of all 
medical care providers who treated him for 
his heart condition since August 2001.  
After securing any necessary releases, the 
RO should obtain copies of related medical 
records.  This includes but is not limited 
to treatment records from the Lake City 
VAMC.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the current severity of his 
service-connected tachycardia.  The claims 
file should be provided to and reviewed by 
the examiner.  All findings necessary for 
rating the disability should be provided.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increased rating for tachycardia.  
If the claim is denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


